Citation Nr: 0621463	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  97-27 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability of the 
colon.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of shrapnel wounds to the soft tissue of the 
thenar region of the left hand and the soft tissue of the 
fourth left finger.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from May 1940 to 
September 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision.  In that 
decision, the RO denied the veteran's claims for service 
connection for residuals of a left eye injury, polio, 
colitis, heart condition, malaria, purpura, tonsillitis with 
Vincent's angina, chest pain, and residuals of a shrapnel 
wound of the left hand and thumb.  At that time, the RO also 
granted service connection and assigned an initial 10 percent 
rating for residuals of internal derangement of the left 
knee, effective May 21, 1996.  Furthermore, the RO granted 
service connection and assigned an initial noncompensable 
rating for kidney calculus, effective May 21, 1996.

The veteran filed a notice of disagreement (NOD) in April 
1997, and the RO issued a statement of the case (SOC) in May 
1997.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals), later in May 1997.

In November 1997, the veteran testified before a hearing 
officer at the RO; a transcript of that hearing is of record.  
During the hearing, the veteran withdrew his claims on appeal 
for service connection for malaria, purpura, tonsillitis with 
Vincent's angina, and chest pain.  He also withdrew his claim 
for an initial compensable rating for kidney calculus.

In September 1998, the veteran testified during a 
videoconference hearing before a member of the Board [A 
member of the Board may also be known as a "Veterans Law 
Judge," see 38 C.F.R. § 19.2(b)(2005)]; a transcript of that 
hearing is of record.

In a January 1999 decision, the Board denied the veteran's 
claims for service connection for a left eye disability, for 
polio, for colitis (recharacterized as disability of the 
colon, and for a heart disability ( to include hypertension); 
denied an initial rating in excess of 10 percent for 
residuals of internal derangement of the left knee; and 
granted service connection for shrapnel wounds to the soft 
tissue of the thenar region of the left hand and the soft 
tissue of the fourth left finger.

In a February 1999 rating decision implementing the Board's 
decision, the RO granted service connection and assigned an 
initial 10 percent rating for shrapnel wounds to the soft 
tissue of the thenar region of the left hand and the soft 
tissue of the fourth left finger, effective May 21, 1996.  
The veteran filed an NOD in August 1999.

In a February 2000 rating decision, the RO increased the 
veteran's disability rating for residuals of internal 
derangement of the left knee from 10 percent to 30 percent, 
effective August 3, 1999.

In May 2000, the RO issued an SOC on the issue of the initial 
10 percent rating assigned for shrapnel wounds to the soft 
tissue of the thenar region of the left hand and the soft 
tissue of the fourth left finger.  The veteran filed a 
substantive appeal (via a VA Form 9) later in May 2000.

The veteran appealed the adverse portions of the Board's 
January 1999 decision to the United States Court of Appeals 
for Veterans Claims (Court).  By Order later in October 2000, 
the Court vacated that portion of the January 1999 decision 
and remanded the matters to the Board for further 
proceedings.

In a May 2001, the Board remanded to the RO the veteran's 
claims for service connection for a left eye disability, for 
poliomyelitis, for disability of the colon, for heart 
disability to include hypertension, and for a claim for 
higher rating for residuals of internal derangement of the 
left knee.  Following development, the RO issued a 
supplemental statement of the case (SSOC) in June 2003, 
reflecting the continued denial of the claims.

In April 2004, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative motion to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004).

Also in April 2004, the Board notified the veteran that the 
Veterans Law Judge who presided at his videoconference 
hearing in September 1998, had left the Board.  The veteran 
was advised in writing that he had the right to another 
hearing by another Veterans Law Judge.  See 38 U.S.C.A. § 
7102 (West 2002); 38 C.F.R. § 20.707 (2004).

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

As the veteran's appeal emanates, in part, from his 
disagreement with the initial rating assigned following the 
grant of service connection for residuals of shrapnel wounds 
to the soft tissue of the thenar region of the left hand and 
the soft tissue of the fourth left finger, the Board has 
characterized this matter in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

In November 2004, the Board adjudicated the claims for 
service connection for a left eye disability and 
poliomyelitis; and the claims for higher ratings, at each 
stage for residuals of internal derangement of the left knee 
and remanded claims for service connection for disability of 
the colon, for a heart condition to include hypertension, and 
for a higher initial rating for residuals of shrapnel wounds 
of the left hand for further development of the evidence and 
for due process development.  In a March 2006 rating, the RO 
granted service connection for a heart condition and for 
hypertension ; hence, those matters are no longer before the 
Board.    As reflected in the March 2006 SSOC, the RO 
continued the denials of service connection for disability of 
the colon and for a higher initial rating for residuals of 
shrapnel wounds of the left hand, and returned these matters 
to the Board for further appellate consideration..


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each  claim on appeal has been accomplished. 

2.  The competent and probative evidence establishes that the 
veteran does not have a current disability of the colon.

3.  Residuals of shrapnel wounds to the soft tissue of the 
thenar region of the left (minor/non-dominant) hand and the 
soft tissue of the fourth left finger consist of  muscle 
injury characterized by pain, slight limitation of motion, 
and a slight decrease in muscle mass of the thumb, first 
dorsal webspace and the index finger; these symptoms result 
in no more than moderate overall impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of 
the colon are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of shrapnel wounds to the soft tissue 
of the thenar region of the left (minor/non-dominant) hand 
and the soft tissue of the fourth left finger, are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.56, 
4.73, Diagnostic Code 5307 (as in effect prior to and since 
July 3, 1997).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matters on appeal has been accomplished.

In a June 2002 and a December 2004 post-rating letters, the 
RO notified the veteran and his representative of what the 
evidence needed to show to establish entitlement to service 
connection: an injury in military service or a disease that 
began or was made worse during service, or an event in 
service causing injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease, or event in service.  The 
RO also indicated the type of evidence needed  to establish 
each element.  In the December 2004 letter, the RO also 
notified the appellant and his representative of the need for 
evidence showing that a higher rating was warranted.  After 
the letters, the appellant and his representative were 
afforded opportunities to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claims, and he 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that RO letters sent to the appellant in 
June 2002 and December 2004 satisfy the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In those letters, the RO notified the appellant that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO identified recently-acquired evidence that 
had been added to the record and asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom he wished VA to obtain evidence for 
consideration.  Also, the December 2004 letter requested the 
veteran to submit any evidence in his possession that 
pertains to his claims.   
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
In this case, such makes sense, inasmuch as the March 1997 
rating decision on appeal was issued so many years prior to 
enactment of the VCAA.  Moreover, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the appellant.  The Board notes that 
the Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been afforded opportunities to present 
information and/or evidence in support of his claim.  
Following the issuance of the December 2004 letter (which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letter) the veteran was 
afforded yet another opportunity to present information 
and/or evidence pertinent to the appeal before the RO 
redjudicated the claims  as reflected in the March 2006 
SOOC).  In May 2006, the veteran's representative submitted a 
blanket waiver of RO consideration of any evidence submitted.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
38 C.F.R. § 20.1102 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
the existence of a disability, a connection between the 
veteran's service and that disability, the degree of 
disability, and the effective date pertaining to the 
disability).  As regards the claim for service connection for 
disability of the colon, the veteran's status is not at 
issue.  While the RO has not afforded the veteran notice 
pertaining to the degree of disability or effective date, on 
these facts, such omission is harmless.  Id. As the Board's 
decision herein denies the appellant's claim for service 
connection, no disability rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  

In Dingess/Hartman, the Court also held that, in rating 
cases, a claimant must be informed of the rating formula for 
all possible schedule ratings for the applicable rating code.  
Pertinent to the claim for a higher rating for left hand and 
finger disability, this was accomplished in the SOC and 
SSOCs, which is sufficient under Dingess/Hartman.  As noted 
below, the rating schedule for the appellant's service-
connected disability has changed during the pendency of this 
appeal, and the appellant was provided notice of the rating 
criteria under the initial rating schedule (see the May 2000 
SOC and, later, of the revised criteria (see the March 2006 
SSOC).  In Dingess/Hartman, the Court also stated that, in 
rating cases, VA notice must include information regarding 
the effective date that may be assigned; pertinent to the 
claim for higher initial rating on appeal, in this case the 
appellant and his representative have been provided the 
applicable criteria.  See the March 2006 notice letter, which 
explained that the process for determining effective dates.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim on 
appeal.  The RO has obtained the appellant's service medical 
records, post-discharge VA medical treatment records, and 
treatment records from those medical providers that the 
appellant identified as having relevant records.  The 
appellant was a number of VA medical examinations of the 
hand, specifically to resolve the degree of disability.  
Reports of those examinations, along with transcripts of the 
appellant's RO and Board hearings, have been associated with 
the claims file.  Significantly, neither  the appellant nor 
his  representative has  identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The Board also finds that the record presents no basis for 
further development to create any additional evidence for 
consideration in connection with either claim on appeal.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Analysis

A.  Service Connection

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre- 
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records for the period from May 1940 to 
August 1960 note a pre-service appendectomy.  A work-up for 
stomach pains was provided in December 1958, producing an 
impression of questionable colitis with stomach pain, but no 
ulceration or polyps on barium enema.  In August 1959 a two 
year history of abdominal pain, but no polyps on barium 
enema, was noted.  In March 1960, there was an assessment of 
functional gastrointestinal distress, but on his August 1960 
separation examination, a normal gastrointestinal examination 
without any related complaints was reported.

An August 1998 private medical statement from Dr. J. M. W. 
noted the veteran's "history" of December 1958 "diagnosis" 
of early ulcerative colitis, the subsequent denial of service 
connection for ulcerative colitis, and opined that "a 
colonoscopy should have been performed to make a definitive 
diagnosis. . . ."  He also indicated that a 1995 colonoscopy 
revealed two sigmoid colon polyps and that a right 
hemicolectomy was done in March 1995 for a dysplastic polyp 
in the ascending colon.  But he did not diagnose ulcerative 
colitis despite that he had access to the 1995 colonoscopy 
report.

A colonoscopy report from Dr. H. W. dated in July  2004 noted 
multiple scattered diverticula in the sigmoid colon as well 
as the site of the previous anastomosis identified in the 
ascending colon, but the mucosa was reported to be normal.

Treatment records from the VA Medical Center (VAMC) in 
Danville and the VA Outpatient Clinic in Peoria for period 
from March 1985 to February 2006 note a history of abdominal 
pain in military service.  These records also reflect a later 
assessment of a colon ulcer and a partial colectomy for which 
the veteran is seeking service connection.

On VA examination in July  2005, the examiner concluded that 
there is  no currently diagnosed condition of the colon.  The 
examiner noted that the previous colonoscopies in 1995 and 
2004 did not mention colitis.  After a thorough review of the 
service medical records, he stated he did not think the 
veteran was ever diagnosed with ulcerative colitis.

The objective evidence of record does not support a finding 
of any current/chronic colon disease (to include colitis or 
ulcerative colitis) and/or a colon condition related to 
military service.  Although the veteran had complaints of 
abdominal pain in military service, various work-ups were 
negative for any pathology (to include ulcer or polyp) and 
objective evidence of record clearly shows that the March 
1995 right hemicolectomy was performed for polyps which were 
first noted well after such service. 

The August 1998 letter from Dr. J. M. W. warrants additional 
comment.  The   examiner based his correspondence on a review 
of a rating decision rather than the complete medical records 
associated with the claims file.  As such, his letter is not 
entitled to any great probative weight.  More significantly, 
he did not state that the veteran actually had ulcerative 
colitis at that time but merely that the March 13, 1997 
rating decision should have been based on a colonoscopy.  It 
bears further emphasis that the veteran's service medical 
records do not actually provide a diagnosis of ulcerative 
colitis; rather, the December 1958 record provides only an 
impression.  

In this case, the Board finds that the most probative 
(persuasive) evidence on whether the veteran, in fact, 
suffers from a colon condition upon which to predicate a 
grant of service connection is the opinion of July 2005 VA 
examiner, which is based on a review of the veteran's 
documented medical history, to include colonoscopy reports of 
record.  As that examiner concluded that the veteran does not 
currently manifest the claimed disability, the Board finds 
that competent and persuasive medical evidence on this point 
weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  .

IAs indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, the 
competent and persuasive evidence establishes that the 
veteran does not have the claimed disability-the first 
essential criterion for a claim for service connection-there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992

In addition to the medical evidence, the Board has considered 
the veteran's assertions in adjudicating the claim on appeal.  
The Board does not doubt the sincerity of the veteran's 
beliefs that he has a disability of the colon that is related 
to his military service.  However, as noted above, the claim 
on appeal turns on medical matters; and, as a layperson 
without appropriate medical training and expertise, the 
veteran simply is not competent to render a persuasive 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  For these reasons, the 
veteran's own assertions as to his condition has no probative 
value.

Under these circumstances, the Board must conclude that the 
criteria for service connection for a disability of the colon 
are not met, and that the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the- doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Higher Initial Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where, as here, the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service 
connection, and consideration of the appropriateness of 
"staged rating" (i.e., assignment of separate ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The RO has assigned the initial 10 percent rating for  the 
veteran's residuals of shrapnel wounds to the soft tissue of 
the thenar region of the left hand and the soft tissue of the 
fourth left finger under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5307.   

That diagnostic code  provides for evaluations based on 
injury to muscles arising from the internal condyle of the 
humerus, to include the flexors of the carpus and long 
flexors of the fingers and thumb, pronator, the stated 
function of which are flexion of the wrist and fingers.  As 
the veteran is right-handed, his service-connected residuals 
of injury involves his non-dominant (minor) extremity.  See 
38 C.F.R. § 4.69.  For the minor extremity, slight damage 
warrants a zero percent rating.  A 10 percent rating is 
warranted for moderate damage, a 20 percent rating  is 
warranted for moderately severe damage, and, a 30 percent 
rating is warranted for severe damage.

The Board notes, at the outset, that the rating criteria for 
muscle group injuries were changed, effective July 3, 1997.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997) (codified at 
38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. 
§§ 4.47-4.54, 4.72 were removed and reserved).  The defined 
purpose of these changes were to incorporate updates in 
medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
these were not intended as substantive changes.  See 62 Fed. 
Reg. No. 106, 30235-30237.  Here, the ratings applicable to 
this case, 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5307, 
have not undergone any substantive changes; accordingly, 
evaluation of the veteran's service connected disability 
would be the same under the former or revised rating 
criteria.


Under the criteria in effect prior to July 3, 1997, moderate 
disability of muscles is contemplated when there is a 
through-and-through or deep penetrating wound of relatively 
short track by a single bullet or a small shell or shrapnel 
fragment.  There was no explosive effect of a high velocity 
missile and there are no residuals of debridement or 
prolonged infection.  The objective findings include entrance 
and (if present) exit scars linear or relatively small and so 
situated as to indicate a relatively short track through the 
muscle tissue.  Objective findings also include signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and definite weakness or fatigue 
in comparative tests. 38 C.F.R. § 4.56(b).
Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound due 
to a high velocity missile or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts and intermuscular cicatrization.  
The objective findings include relatively large entrance and 
(if present) exit scars so situated as to indicate track of 
the missile through important muscle groups.  Other objective 
findings include moderate loss of deep fascia or moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side and marked 
or moderately severe loss of strength.  38 C.F.R. § 4.56(c)

Under the criteria in effect since July 3,1997, moderate 
disability of muscles is contemplated when there is a 
through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement or prolonged infection.  There is a 
service department record or other evidence of in-service 
treatment for the wound.  There is a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lower threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  The objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating a short track of the missile through 
muscle tissue.  There is some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).  

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
small, high velocity missile or large low velocity missile, 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There is a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There is 
a record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  The objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Service medical records indicate the veteran is right hand 
dominant but are essentially negative for the shell fragment 
wounds of the left hand.  The veteran was afforded a VA 
examination in July 1996, which noted shell fragment wounds 
with retained foreign bodies in the left hand.  The veteran 
demonstrated a good grip with essentially normal dexterity 
and range of motion.  Examination of February 1999 noted 
residuals of shell fragment wounds with retained foreign 
bodies in the left hand with a slight loss of grip and 
complaints of discomfort, but without scars or swelling (X-
rays noted tiny densities in the soft tissue of the 4th 
finger and thenar region of the palm without acute bony 
abnormality, considered to be minor abnormality, and 
degenerative changes in "both" hands).

Treatment records from the Danville VAMC  and VA Outpatient 
Clinic in Peoria for period from March 1985 to February 1999 
include a February 1999 report noting some functional loss in 
the left hand due to limitation of motion (decreased flexion 
in thumb) and grip strength.

On VA examination in  July  2005, the examiner noted diffuse 
osteoarthritis of the left hand with 2 small pieces of 
shrapnel, which may cause slight paresthesias in the left 4th 
finger and thumb, but would not cause the perceived 
paresthesias, tingling or weakness in the rest of the hand.  
The left 4th finger exhibited a slight trigger digit and the 
hand had decreased strength for twisting, but the veteran 
demonstrated good dexterity for writing, touching and 
expression.  

On VA examination dated in October 2005, the examiner, on 
close inspection, noted only a slight decrease in muscle mass 
involving the thumb, first dorsal web space and radial side 
of the index finger.  Other fingers and pulp of the left hand 
appeared unchanged as compared with the right hand.  The 
veteran had no tenderness to palpation of the left hand.  Old 
and "very well healed scars" were appreciated on the left 
thumb and left index fingers.  The veteran could make a fist 
and reported complaints of grip pain beginning at 90 percent 
of full flexion in all joints; his range of thumb motion was 
from 0 to 34 degrees on flexion of the interphalangeal joint; 
neurological examination was essentially intact except for 
some decrease in the thumb, along with decreased but intact 
sensation to light touch of the index finger.  The examiner 
also noted that there was no evidence of additional 
functional loss or limitation of motion with repetition.

The above-cited evidence establishes that the veteran's 
residuals of shrapnel wounds to the soft tissue of the thenar 
region of the left (minor/non-dominant) hand and the soft 
tissue of the fourth left finger results in muscle injury 
characterized by pain, slight limitation of motion, and a 
slight decrease in muscle mass of the thumb, first dorsal 
webspace and the index finger; the Board finds that these 
symptoms result in no more than moderate overall impairment.  
The medical evidence is negative any indicia of a moderately-
severe muscle or greater injury for a non-dominant hand under 
the criteria in effect in the Schedule for Rating 
Disabilities both before and since July 3, 1997.  In 
addition, any muscle and nerve impairment may not be rated 
separately because there is no evidence that the injuries 
affect entirely different functions.

In light of the above detailed findings together with the 
fact that a muscle injury evaluation will not be combined 
with a peripheral nerve paralysis evaluation of the same body 
part unless the injuries affect entirely different functions 
(see 38 C.F.R. § 4.55(a)), the Board is satisfied that the 
currently assigned 20 percent rating fully contemplates the 
veteran's current symptoms.  Considering further that the 
injury in this instance is at the lower boundary of this 
evaluation level and that this rating spans even more 
extensive injuries than are involved here, the Board regards 
the assigned rating as adequate to also embrace the veteran's 
pain and any limitation of motion involved here.  See 38 
C.F.R. §§ 4.40 and 4.55; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board also finds that a separate disability rating is not 
warranted for the veteran's scars.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  The record shows that the 
veteran has minimal scarring, described as very well healed.  
Thus, the veteran is not entitled to a separate compensable 
rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, and 7804 (2005), which provide for assignment of 
a maximum 10 percent rating based on scars that are deep and 
cause limited motion in an area exceeding six square inches, 
or for scars covering an area of 144 square inches or greater 
even where superficial and without resulting motion 
limitation, or based on a superficial or unstable scar or one 
that is painful.

The above determinations are based upon consideration of 
application provisions of VA's rating schedule.  The Board 
also finds that, at no point since the effective date of the 
grant of service connection has the record presented a basis 
for assignment of a higher rating in this case on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) (cited 
to in the March 2006 SSOC).  There simply is no showing that 
the disability under consideration has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the normal schedular 
rating criteria.  In the absence of evidence of such factors 
as those outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that since the 
May 21, 1996, effective date of the grant of service 
connection, there is no basis for staged rating pursuant to 
Fenderson, and the claim for an initial rating in excess of 
10 percent for the residuals of shrapnel wounds to the soft 
tissue of the thenar region of the left hand and the soft 
tissue of the fourth left finger must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


ORDER

Service connection for a disability of the colon is denied.

An initial  rating in excess of 10 percent for residuals of 
shrapnel wounds to the soft tissue of the thenar region of 
the left hand and the soft tissue of the fourth left finger 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


